Hough, C. J.
This is an action of ejectment. The plaintiff based his right to recover upon a paper title, and also upon a title claimed to have been acquired by him by adverse possession. The cause was tried by the court, without the aid of a jury, and the finding and judgment were for the defendants. The testimony relating to the adverse possession of the plaintiff was conflicting, and as no instructions appear to have been asked, given or refused, there is nothing for us to review as to that claim of title.
As to the paper title, both parties claimed under one John Scudder. The plaintiff offered in evidence a. deed from said Scudder, dated June 8th, 1848, to Henry King, William C. Rogers, Joseph H. Learned, Zadic Casey and Charles M. Yallian, “ directors of the St. Louis &.Birmingham Iron Mining Company, and their successors in office m special trust for the use of the shareholders in said company.” The “ St. Louis & Birmingham Iron Mining Company,” was not at that time a corporation, but was a joint stock company formed under articles of association, entered into on July 26th, 1847. On the 27th day of February, 1849, the members of said joint stock company were duly incorporated by act of the legislature under the-name and style of the “ St. Louis & Birmingham Iron Mining Company.” In 1854 certain judgments were ren- . dered against the corporation known as the “ St. Louis & Birmingham Iron Mining Company,” under which the property sued for was sold, and the plaintiff and others became the purchasers thereof, and the plaintiff subsequently acquired the rights of the other purchasers. The court excluded the articles of association and the act of incorporation, when they were offered in evidence, and the plaintiff* assigns this action of the court as error. No conveyance was offered in evidence from the grantees in the deed executed by Scudder, or from the shareholders *510in the joint stock company, to the corporation against which the judgments were rendered, and it is quite plain that the corporation never acquired any title to the property purchased by the plaintiff and others at execution sale. The plaintiff was not injured, therefore, by the action of the court in excluding the articles of association, or the act of incorporation, and the plaintiff having failed to connect himself with the legal title conveyed by Scudder, the judgment of the circuit court will be affirmed.
The other judges concur.